Citation Nr: 1404268	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-47 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic neck and back disorders, to include as secondary to service-connected tardive dyskinesia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to June 1985.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was remanded by the Board in May 2012 so that a VA examination could be obtained to ascertain whether the Veteran's current neck and back disorders were caused or aggravated by her service-connected tardive dyskinesia.  An examination was conducted in June 2012 wherein the examiner opined that the Veteran arthritis of the cervical and lumbar spines (neck and back pain) was more likely the result of her advancing age than her tardive dyskinesia.  However, aside from stating that the tardive dyskinesia had not aggravated the arthritis, no opinion/rationale was provided to support this finding.  Such renders the opinion inadequate on the aggravation question.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran's claims file to be returned to the VA examiner who conducted the June 2012 VA examination.  If the June 2012 VA examiner is not available, the Veteran should be scheduled for another VA examination so that the appropriate opinion regarding the aggravation question presented above.    

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's cervical and lumbar arthritis are aggravated by her service-connected tardive dyskinesia.  

A complete rationale should be provided for any opinion expressed. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


